—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), dated April 16, 1997, as denied that branch of their motion which was to dismiss the fourth cause of action of the complaint alleging injury to the plaintiffs’ business reputation, and the plaintiffs cross-appeal from stated portions of the same order. By letters dated May 29, 1998, and June 2, 1998, respectively, the attorneys representing the defendants informed the Court that the underlying action had been settled and discontinued with prejudice in or about February 1998.
*641Ordered that the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the plaintiff Howard R. Katz and the attorneys representing the defendants are directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, pursuant to 22 NYCRR 670.2 (g), as this Court may deem appropriate for their failure to timely inform the Court that the case was settled, by filing an original and four copies of their respective affirmations or affidavits on that issue in the office of the clerk of this Court and serving one copy of the same on each other or before July 20, 1998; and it is further,
Ordered that the clerk of this Court is directed to serve a copy of this decision and order upon the plaintiffs and the attorneys representing the defendants by mail. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.